Citation Nr: 0501595	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  96-42 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for pulmonary fibrosis.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1966 to May 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, in which the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for pulmonary fibrosis.  
The veteran perfected an appeal of that decision.  

In a decision dated in August 1998, the Board found that new 
and material evidence had been submitted and reopened the 
claim for service connection for pulmonary fibrosis.  The 
Board then remanded the case to the RO for additional 
development and readjudication.  After completing the 
requested development, the RO denied entitlement to service 
connection for pulmonary fibrosis on the substantive merits 
of the claim.  Thereafter, in a decision dated in July 1999, 
the Board conducted a de novo review and denied entitlement 
to service connection for pulmonary fibrosis.  

The veteran appealed the July 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in an order dated in March 2001, the Court vacated the 
July 1999 Board decision and remanded the case to the Board 
for readjudication in light of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified in pertinent part at 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002).  

The case was returned to the Board, and in a March 2002 
decision the Board denied entitlement to service connection 
for pulmonary fibrosis.  The veteran appealed to the Court, 
and in an order dated in February 2003 the Court vacated the 
March 2002 Board decision and remanded the matter for 
readjudication consistent with the parties' Joint Motion for 
Remand and To Stay Proceedings (Joint Motion), which stated 
that the basis for requesting a remand by the Court was 
failure of the Board to assist the veteran in obtaining 
private treatment records dated between 1982 and 1986.  
Thereafter, in October 2003 and May 2004, the Board remanded 
the case to the RO for additional development.  The case is 
now before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the veteran has notice of the evidence needed to 
substantiate his claim and notice of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the veteran has evidence that he has not 
submitted to VA.  

2.  A chronic pulmonary disorder was not shown in service, 
and the evidence does not demonstrate that the veteran's 
pulmonary fibrosis, which was initially diagnosed many years 
after service, is related to the respiratory symptoms 
documented in service.  

3.  This case does not involve a question of medical 
complexity or controversy so as to warrant its submission for 
the opinion of an independent medical expert (IME).  


CONCLUSIONS OF LAW

1.  Pulmonary fibrosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

2.  The need for an independent medical opinion is not shown.  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.902 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The procedural history of this case has been set forth in the 
Introduction.  As described therein, in its July 1999 
decision, the Board denied entitlement to service connection 
for pulmonary fibrosis.  The veteran appealed to the Court.  
After parties completed briefing in the case, the Court, in 
December 2000, ordered supplemental memoranda discussing the 
potential applicability of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat 2096 (Nov. 9, 2000) 
(VCAA).  In an order dated in March 2001, the Court vacated 
the Board's July 1999 decision.  The Court noted that in its 
February 2001 decision in Holliday v. Principi, 14 Vet. 
App. 280 (2001) that it had held that all sections of the 
VCAA were retroactive and citing Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), remanded the case to the Board to 
provide the Board with an opportunity to readjudicate the 
claim and give the veteran the benefit, if any, of the VCAA.  

In August 2001, VA's Veterans Benefits Administration issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations became 
effective November 9, 2000, except for the amendment of 
38 C.F.R. § 3.156(a), which became effective on August 29, 
20001.  In its discussion of the scope and applicability of 
the regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  VA went on to state that it would apply 
the new regulations to any claim pending but not decided by 
VA as of November 9, 2000.  

The veteran's attorney presented additional argument to the 
Board in January 2002, and in a decision dated in March 2002, 
the Board again denied the claim.  The veteran appealed to 
the Court.  

In April 2002, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002).  In Dyment, the Federal 
Circuit held that only section 4 of the VCAA, which 
eliminated the well-grounded claim requirement, is to be 
considered retroactive to claims pending at the time of the 
VCAA's enactment.  The Federal Circuit concluded that the 
notice and duty to assist provisions of the VCAA were not 
intended to be given retroactive effect and were applicable 
only to claims still under consideration by VA at the time of 
the VCAA's enactment and to claims filed after the VCAA's 
enactment.  Also, in May 2002, in a case where a proceeding 
was complete before VA, but which was on appeal at the time 
the VCAA was enacted, the Federal Circuit held that the case 
should not be remanded to the Court of Appeals for Veterans 
Claims (or, in turn, to the Board) for further proceedings 
under the notice and duty to assist provisions of the VCAA.  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  The 
Federal Circuit concluded that the notice and duty to assist 
provisions of the VCAA do not apply retroactively to require 
that proceedings that were complete before the Department of 
Veterans Affairs and were on appeal to the Court of Appeals 
for Veterans Claims or the United States Court of Appeals for 
the Federal Circuit be remanded for readjudication under the 
new statute.  Id.  

In an order dated in February 2003, the Court vacated the 
March 2002 Board decision and remanded the case to the Board 
for readjudication consistent with a Joint Motion for Remand 
and to Stay Proceedings, in which it was stated that remand 
was required because of duties to notify and assist the 
appellant in obtaining private medical records.  In October 
2003 and May 2004, the Board remanded the case to the RO to 
attempt to obtain the requested records.  

The Board notes that in August 2003, in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit held that 
the VCAA was not retroactively applicable when there was no 
clear expression of Congressional intent that the VCAA 
provisions set forth in 38 U.S.C.A. §§ 5103, 5103A (West 
2002) should be applied retroactively.  The Federal Circuit 
overruled Karnas v Derwinski, 1 Vet. App. 308 (1991) and 
Holliday v. Principi, 14 Vet. App. 280 (2001) to the extent 
that they indicated that retroactive application might be 
appropriate.  

As the July 1999 and March 2002 Board decisions have been 
vacated, the Board must address the question of compliance 
with the duty to notify and duty to assist.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, it was in October 1995 that the veteran filed 
his application to reopen the previously denied claim of 
entitlement to service connection for pulmonary fibrosis.  
After the veteran disagreed with the RO's denial of reopening 
of the claim, the RO furnished the veteran with a statement 
of the case in July 1996 in which it provided him notice of 
the requirements for service connection.  At the hearing 
before the undersigned in April 1998, it was explained to the 
veteran that evidence was needed in the form of a statement 
from a physician to the effect that his in-service viral 
pneumonia and bronchial problems caused his current problems.  
Further, in its February 1999 supplemental statement of the 
case, the RO outlined the evidence it considered in its de 
novo review of the service connection claim and again 
informed him of pertinent regulations.  Although the Court 
vacated and remanded the Board's July 1999 and March 2002 
decisions and their legal efficacy, both of the Board's prior 
discussions remain a matter of record and were provided to 
the veteran.  Examination of the now-vacated Board decisions 
reveals that the Board clearly articulated the relevant law 
and regulations and discussed the legal provisions in the 
context of the evidence then of record.  The Board 
additionally notes that, as evidenced by pleadings filed with 
the Court on the veteran's behalf by his attorney, in 
particular in appellant's briefs dated in June 2000 and 
February 2001, as well as in a January 2002 and September 
2003 briefs to the Board, the veteran through counsel appears 
to be fully informed concerning the law, regulations and 
evidence pertaining to his claim.  The Board notes that the 
attorney has acknowledged that evidence required to 
substantiate the claim includes a medical nexus opinion 
supported by objective and credible medical authority.  See 
Appellant's Reply to Appellee's Response to Court Order of 
February 2001.  

In addition to the foregoing, the Board observes that in a 
letter dated in November 2003, the RO provided the veteran 
with a list of health care providers he had previously named 
along with other available information concerning them from 
his claims file and notified him that he should complete a 
release authorization form for each showing the full name and 
complete mailing address to the best of his ability, along 
with approximate dates of treatment.  In addition, the RO 
again explained to the veteran that to establish entitlement 
to service-connected compensation benefits for his pulmonary 
fibrosis that the evidence must show:  an injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease; a current physical or mental disability; and a 
relationship between his current disability and an injury, 
disease or event in service.  The RO described the kind of 
evidence that could be used to establish each of the 
foregoing elements.  In the letter, the RO notified the 
veteran that it would obtain VA treatment records and records 
from other government agencies pertinent to his claim.  The 
RO notified the veteran that he should identify evidence 
supporting his claim and notified him that VA would attempt 
to obtain records he identified but that it was still his 
responsibility to make sure VA received the records.  In a 
supplemental statement of the case dated in January 2004, the 
RO set out the current version of 38 C.F.R. § 3.159 
pertaining to VA assistance in developing claims and noted 
that the veteran had contacted the RO stating that it was 
impossible for him to provide addresses, dates of treatment 
and release forms for the health care providers listed in the 
RO's November 2003 letter.  The RO noted that the veteran had 
been advised to contact his attorney.  

Based on the foregoing, the Board is satisfied that the 
veteran has been adequately advised of what evidence he 
should submit and what evidence VA would obtain on his 
behalf.  The RO has advised the veteran that he should submit 
or identify medical evidence substantiating his claim, has 
made it clear that it would obtain VA records and has asked 
the veteran to submit evidence.  The Board observes that the 
RO's initial unfavorable decision on the merits of the 
veteran's service connection claim was in its February 1999 
supplemental statement of the case, which was well before the 
passage of the VCAA.  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court also clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See id. at 120-23.

In this case, it was not until November 2003 that the veteran 
was furnished the required notice associated with the VCAA.  
He was notified of what evidence he should provide and what 
evidence VA would obtain and was explicitly requested to 
provide additional information and release authorizations for 
private health care providers he had previously identified.  
The veteran explicitly responded that he could not comply 
with the request, and he has neither submitted nor identified 
any other information or evidence pertaining to his claim.  

Further, in a letter dated in June 2004, the RO notified the 
veteran that it was requesting additional VA treatment 
records as well as non-VA treatment notes in his VA medical 
files.  The RO requested that the veteran send any treatment 
records pertinent to his claimed condition, and at that time, 
the RO explicitly requested that he provide release 
authorization for records from the Medical Center Hospital of 
Vermont.  The RO also explained that it was sending release 
authorization forms and that when the veteran completed and 
return them, it would attempt to obtain the records from any 
health care provider he identified.  The RO also told the 
veteran that he could obtain and send the information 
himself.  In addition, the RO explicitly requested that the 
veteran send any evidence in his possession that pertained to 
his claim.  

In June 2004, the veteran telephoned the RO in response to 
its letter earlier that month.  He stated that he would 
return the signed release for evidence from the Medical 
Center Hospital of Vermont.  He also stated that he felt that 
all records were at the VA.  

To the extent that any procedural error in VA's duty to 
notify the veteran may be found, it is the judgment of the 
Board that such error has not harmed the veteran.  See 
38 U.S.C.A. § 7261(b) (West 2002).  

As to the duty to assist, the RO arranged for VA examination 
of the veteran and obtained medical opinions regarding the 
likely etiology of the veteran's pulmonary fibrosis.  The RO 
examined the veteran's service medical records and as well as 
records associated with the veteran's claim for disability 
benefits from the Social Security Administration.  As noted 
earlier, the veteran and his wife testified before the 
undersigned at the April 1998 hearing.  In addition, the RO 
obtained the veteran's VA treatment records and non-VA 
medical records in his VA medical file (including records 
from the Medical Center Hospital of Vermont) and provided 
copies of those records to the veteran and his attorney in 
August 2004.  The RO also made requests to the National 
Personnel Records Center (NPRC) military records branch for 
X-ray films of chest X-rays taken in January 1968 and April 
1968 while the veteran was in service.  NPRC was unable to 
supply the films and referred the RO a specific office in the 
National Archives and Records Administration.  In August 
2004, that office reported that it had searched for X-rays 
for the veteran, but no X-rays were located.  

The RO readjudicated the veteran's claim and issued a 
supplemental statement of the case in August 2004.  Neither 
the veteran nor his attorney responded to the supplemental 
statement of the case, nor has either submitted any 
additional evidence or argument in support of the claim.  The 
RO returned the case to the Board in November 2004.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that to the extent possible 
relevant data has been obtained for determining the merits of 
the veteran's claim and that no further assistance that might 
substantiate the claim is required.  

Laws and regulations

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Disability may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that he was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Standard of Proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Federal Circuit has held that 
"when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  

Background

At the veteran's service pre-induction examination in 
November 1965, he answered yes to the question of whether he 
ever had or now had whooping chough; the examining physician 
noted that the veteran reported he had pertussis as a child.  
The physician reported that clinical evaluation of the lungs 
and chest was normal.  Chest X-ray was reported normal.  

Service medical records show that in December 1967 an 
electric line fell on the veteran.  He was reportedly stunned 
and could not move, but did not lose consciousness.  He was 
seen at a dispensary, and the impression after examination 
was direct current electric shock (high voltage), no serious 
damage, small electrical burns on right thigh and abdomen.  

At an emergency visit to an Army dispensary in January 1968, 
the veteran reported that he had a cough that had started two 
days earlier and was now productive of 1/2-cup per day of 
bloody-yellow sputum.  In addition, he reported that one day 
prior to being seen he had the onset of pleuritic substernal 
chest pain, which was greatly increased by swallowing and had 
moved to his epigastric area.  He reported dyspnea on 
exertion for the past two days.  The veteran gave a history 
of similar symptoms two years earlier associated with 
generalized lymph node swelling.  He reported no chills, 
fever or palpitations.  He also said he had no joint 
symptoms.  

On examination, the lungs were clear to percussion and 
auscultation.  The heart showed regular rate and rhythm 
without murmur or rub.  An electrocardiogram was within 
normal limits.  Sputum was grossly neither bloody nor 
purulent.  The impression was epigastric pain, unknown 
etiology.  Another entry also dated in January 1968 notes 
that the veteran complained of lower substernal pain 
associated with taking deep breaths, which he reported went 
away when he held his breath.  He also complained of pain 
with swallowing food "like a sore throat deep down."  On 
examination of the chest, there were a few rhonchi.  The 
examiner said he heard no rales or rubs.  On cardiovascular 
examination, there was no murmur, and there were no rubs.  
The impression was viral bronchitis and possible esophagitis.  

The veteran returned for follow-up the next day and said his 
chest pain was worse.  His cough had reportedly improved but 
he still complained of pain in his chest.  He was said to 
experience shortness of breath on walking up stairs.  On 
examination, his chest was clear, and there was no audible 
heart murmur.  Chest X-rays were negative.  The impression 
was possible viral pneumonitis.  

In March 1968, the veteran complained of a sore throat, which 
he had had for two days.  He said he had had the same trouble 
before.  Examination of the nose revealed edematous 
turbinates, and there was very mild injection of the pharynx.  
The impression was viral upper respiratory infection.  

At the veteran's separation examination in early April 1968, 
he answered no to the question of whether he had ever had or 
now had chronic or frequent colds, shortness of breath, pain 
or pressure in chest or chronic cough.  The examiner reported 
that on clinical evaluation the veteran's lungs and chest 
were normal.  Dry read of a chest X-ray was normal at that 
time, and the separate report of the chest X-ray shows that 
the chest X-ray was negative.  An entry in the chronological 
record of medical care shows that 10 days later, also in 
April 1968, the veteran was seen with complaints of chest 
pain when coughing and a productive cough.  Cherry cough mix 
with codeine was prescribed.  

In the report of a chest X-ray from University Health Center 
dated in July 1986, the radiologist stated that his 
impression was bilateral fine linear opacities at the lung 
bases of questionable clinical significance and nodular 
opacity in the inferior hilum on the right, which was not 
visualized on the lateral view of the chest.  He said there 
was suboptimal inspiration.  

In a clinical record dated in July 1986 from the University 
Health Center pulmonary clinic, Valerie D. I'Anson, M.D., a 
fellow in pulmonary medicine, stated that the veteran had 
been in his usual state of good health until December 1985 
when he sustained a left shoulder injury, which precipitated 
episodes of left axillary chest pain with radiation to the 
back.  The veteran reported that pains had been intermittent 
and had continued without interruption since that time.  The 
veteran reported that in June 1986 he had an episode of 
productive cough with yellow sputum, which responded rapidly 
to Bactrim tablets.

The veteran's past history was stated to be fairly 
unremarkable.  Dr. I'Anson noted there were no known toxic 
respiratory exposures, but he did have a 40 pack-year smoking 
history and was at that time actively smoking up to three to 
four cigarettes a day.  There was a history of clubbing of 
both upper and lower extremities for several years with no 
other history of clubbing in his family.  There was no family 
history of major pulmonary problems, including cystic 
fibrosis or rheumatoid or interstitial lung disease.  The 
veteran denied any significant progressive dyspnea and had no 
hemoptysis.  

Dr. I'Anson noted the veteran was in no acute respiratory 
distress.  On examination pertaining to the lungs, there were 
a few large airway sounds in the left lower lobe with 
rhonchi.  The veteran had obvious clubbing of the upper and 
lower extremities.  The physician noted that the chest X-ray 
taken earlier that day at the university showed a perihilar 
infiltration, possibly some hilar adenopathy, particularly 
notable on the right side.  She said he also had an 
interstitial reticular infiltrate involving the lower lobes 
on both left and right sides.  She ordered laboratory studies 
and pulmonary function tests.  

In a September 1986 report of chest X-rays taken at 
University Health Center, the radiologist sated that he found 
coarse irregular lung shadows in both mid and lower lung 
zones with little overall change in appearance since the July 
1986 films.  The radiologist stated that these findings were 
present on examination from Duane Gravelin's office in 
December 1985, although the December 1985 film had suffered 
discoloration and processor artifact.  The impression of the 
radiologist who prepared the September 1986 report was coarse 
irregular shadows mid and lower lung zones, which he said 
were apparently chronic and could represent interstitial lung 
disease or pulmonary fibrosis from a variety of causes.  

The record includes reports of laboratory studies and 
pulmonary function tests performed at the Medical Center 
Hospital of Vermont in 1986.  

In a clinical record dated in October 1986, Dr. I'Anson said 
the veteran presented feeling much improved over his previous 
problems of left anterior chest ache and dyspnea.  The pain 
was still there but markedly reduced, and he continued to 
have some dyspnea on excessive exertion.  Dr. I'Anson said 
that review of the veteran's medical record revealed lab work 
for collagen vascular disease unremarkable, and angiotensin-
converting enzyme was within normal limits.  She noted that a 
chest X-ray had been received from an outside physician and 
she would go to the chest radiologist to review the X-rays 
for any abnormality in the interstitium of the lung.  In an 
added handwritten note, Dr. I'Anson said that the case was 
reviewed with another physician who agreed that lower lobe 
reticular nodular pattern was evident.  

Following pulmonary function tests in December 1986, William 
G.B. Graham, M.D., Clinical Director, Pulmonary Function Lab, 
Medical Center Hospital of Vermont, stated that the veteran 
probably had a restrictive impairment with lung volumes that 
were small, though with a vital capacity within the normal 
range, with no evidence of airway obstruction.  He said there 
was a decreased diffusing capacity and an abnormal response 
of blood gases to exercise, with a drop in the arterial 
oxygen tension.  

In a University Health Center pulmonary clinic note dated in 
September 1988, Dr. Graham noted that Dr. Valerie I'Anson had 
seen the veteran in the clinic in July 1986.  Dr. Graham 
repeated the history reported by Dr. I'Anson in her July 1986 
note and added that the veteran had received pulmonary 
function studies on a number of occasions.  Dr. Graham noted 
that another problem was that the veteran had had some 
fatigue of the eyes and said that when he was out in sunlight 
for more than two to three hours, his eyes felt fatigued, but 
not scratchy or watery or dry.  Dr. Graham said that no 
decision had ever been made about the need for biopsy or 
treatment and that the veteran had not been seen at the 
University Heath Center for about two years.  Dr. Graham said 
the veteran had come back to the clinic because he felt that 
his problem was still ongoing.  

In the September 1988 note, Dr. Graham said that the veteran 
said that he continued to have left chest pain, which was not 
pleuritic in nature but seemed to be related to using his 
arms, or in some cases seemed to be related to positional 
changes.  The veteran reported that he coughed fairly 
frequently, sometimes raising white phlegm and sometimes 
yellowish phlegm.  He said he felt as if he always had a cold 
and also felt fatigued.  The veteran reported his eyes 
continued to feel tired and seemed to have more tearing than 
usual.  Dr. Graham said the veteran's clubbing had not really 
become more severe, but was quite striking.  On physical 
examination, the conjunctivae looked injected and Dr. Graham 
said he thought the eyes were somewhat prominent.  The chest 
showed fine crepitations bilaterally.  There was marked 
clubbing.  Dr. Graham said he spoke with Gerry Davis who had 
seen the veteran previously and agreed to schedule the 
veteran in the pulmonary function laboratory.  

In January 1991, Dr. Graham saw the veteran in the pulmonary 
laboratory and noted that Dr. Davis and Dr. I'Anson had 
previously seen the veteran at the University Health Center, 
originally in 1986.  Dr. Graham noted that he had seen the 
veteran in 1988 and at that time wrote a note that was 
included in the pulmonary laboratory files as well as the 
University Health Center chart.  

Dr. Graham noted that the veteran's previous history included 
some shortness of breath and chest pain.  He said that a 
chest X-ray taken in 1986 and a later X-ray in 1988 showed 
interstitial fibrosis but that there was a question of hilar 
adenopathy.  Dr Graham also said that previous pulmonary 
function studies had shown mild restrictive impairment but 
the values were always within normal limits.  The veteran 
reported that since 1988 he had continued to have symptoms 
and he thought that his shortness of breath was definitely 
progressive.  He said he had no cough or sputum production 
since he stopped smoking.  Dr. Graham commented that the 
veteran was a very vague historian.  On examination, the 
chest showed many crepitations during inspiration.  The heart 
was regular without murmurs or gallops.  The veteran had 
marked clubbing of the fingers and toes.  A chest X-ray 
showed interstitial fibrosis, and spirometries had definitely 
changed.  Dr. Graham said he thought the possible diagnoses 
were interstitial fibrosis or possibly sarcoid.  

In a January 1991 letter, Dr. Graham referred the veteran to 
Thomas J. Cavin, M.D., requesting that he evaluate the 
veteran for ocular sarcoid.  In response, in a letter dated 
in February 1991, Dr Cavin reported his examination of the 
veteran and stated that he found no definite evidence of 
sarcoidosis.  He did note that the veteran had a history, 
from age 15 to 20, of cutting asbestos siding with a power 
saw.  

VA treatment records show that the veteran was seen in 
December 1991 and at that time reported that he wanted to be 
followed for his lung problems.  He reported that he had been 
followed at Burlington Medical Center but the clinic had 
closed and he had lost his insurance.  He was referred to the 
pulmonary clinic where he was seen in January 1992.  His 
chief complaints were shortness of breath, cough and left 
chest pain.  He gave a history of having developed chest pain 
about 6 years earlier (in December 1985) related to straining 
at work as a vinyl siding installer.  He reported clubbing of 
his extremities since his 20's.  He denied asbestos or other 
toxic environmental/occupational exposures.  The impression 
after examination was:  former smoker with dramatic clubbing 
of extremities on examination; volume loss and increased 
interstitial markings on chest X-ray; progressive cough and 
dyspnea, most likely secondary to idiopathic pulmonary 
fibrosis.  

In late January 1992, the veteran underwent VA 
hospitalization for bronchoscopy and transbronchial biopsy.  
In the history in the admission note it was stated that the 
veteran denied known asbestos, chemical or tuberculosis 
exposure and denied recurrent bacterial or viral infections.  
At that time, he gave a history of one episode of pneumonia 
at age 12.  He also gave a history of an electrical burn to 
the left chest from an infrared cable in the late 1960s.  
After examination for hospital admission, the veteran's 
problem list was noted to include question of interstitial 
pulmonary fibrosis.  The physician noted that causes of 
interstitial lung disease include asbestos exposure, drugs, 
toxic gases, radiation and organic and inorganic dusts such 
as beryllium and silica.  He said that more often than not 
the cause is unknown and that interstitial lung diseases of 
unknown cause were often associated with sarcoidosis or 
collagen vascular disorders, or were known as idiopathic 
pulmonary fibrosis.  The physician stated that the veteran 
had no known history of exposure to asbestos, fumes or dust 
that caused interstitial lung disease and that therefore the 
differential diagnoses must include sarcoidosis, idiopathic 
pulmonary fibrosis and collagen vascular disease.  

The pathologist who examined the January 1992 VA 
transbronchial biopsies said that the biopsies showed a 
somewhat variable pattern of fibrosis and commented that the 
interstitial process appeared somewhat patchy, at varying 
stages of development.  He said this pattern would support a 
diagnosis of usual interstitial pneumonitis.  The diagnosis 
was patchy interstitial fibrosis.  Subsequent VA outpatient 
records show that the veteran was started on steroid therapy.  
A chest X-ray in June 1992 showed bilateral interstitial 
fibrosis with some increase over the past few months noted by 
the radiologist.  In October 1992, the veteran was started on 
a trial of azathioprine.  Later VA outpatient records show 
continuing treatment and medication adjustments.  

At a VA examination in February 1996, the veteran was noted 
to have a history of interstitial pulmonary fibrosis, 
diagnosed by bronchoscopy.  After examination, the diagnosis 
was reported as interstitial pulmonary fibrosis, which the 
examiner said was thoroughly debilitating and prevented the 
veteran from performing his occupation as a carpenter and 
siding expert.  The examiner noted significant clubbing of 
distal digits secondary to pulmonary fibrosis.  He also noted 
the veteran had a history of an electric shock while in 
service in December 1967 with subsequent development of upper 
respiratory infection in January 1968.  The examiner said he 
had been asked to comment as to whether this could be the 
etiology of, or contributing factor to, the veteran's 
pulmonary fibrosis.  The examiner, a physician's assistant, 
stated that he was not of the expertise to make this 
decision.  In a memorandum to the RO dated in June 1996, the 
examiner recommended that the case be reviewed by pulmonary 
consult.  

At a VA examination in July 1996, the examining physician 
noted that the veteran's diagnosis of idiopathic pulmonary 
fibrosis was made in January 1992 and at that time the 
veteran gave a six-year history of dyspnea and denied any 
pulmonary history or pulmonary infections prior to that onset 
in the mid-1980s.  The physician noted that on review of 
photocopied records from the University of Vermont, which 
dated back to 1986, it appeared that the veteran first 
presented with complaints of dyspnea in the spring of 1986.  
At that time he was evaluated with a chest X-ray that showed 
(by report) fine, irregular, linear markings in both lower 
lobes consistent with early pulmonary fibrosis.  The 
physician stated that the veteran's pulmonary function tests 
at that time showed only a suggestion of restrictive lung 
disease, with a total lung capacity that was at the lower 
limits of normal.  

The physician noted that the veteran contended that his 
condition resulted from a bronchitis that he developed 
subsequent to an injury when he received an electric shock in 
1967 in service.  The physician said that review of those 
[service medical] records confirmed that the veteran was 
treated for an electric shock in 1967 and that in January 
1968 he had an episode of what was called viral bronchitis.  
The physician noted that the veteran had normal chest X-rays 
in the spring of 1968 and at the time of his discharge from 
service, his chest X-ray was said to have been normal.  The 
physician stated that as far as he could tell from the 
veteran's own description of his symptoms at the time of his 
evaluation in 1986 and again in 1992, as recorded by the 
examining physicians, the veteran made no mention of ongoing 
bronchitis or pulmonary disease between 1968 and 
approximately the mid-1980s.  The physician also reviewed the 
results of pulmonary function tests dating back to August 
1986.  The physician noted that serologies for rheumatoid 
factor and ANA [antinuclear antibody] had been negative.  

After clinical examination and review of the medical records, 
the physician said he thought there was no known connection 
between electrical injury and the development of pulmonary 
fibrosis.  He further stated he knew of no connection between 
common upper respiratory tract infections and the subsequent 
development of interstitial pulmonary fibrosis.  He said the 
evidence suggested that the veteran's chest X-ray and 
pulmonary function were normal at the time of his discharge 
from service and that by his own history, the veteran had no 
pulmonary symptoms prior to the mid-1980s.  The physician 
said he thought that the pulmonary function tests, which were 
near normal, and the chest X-rays, which showed very early 
changes in August 1986, showed that the disease was at an 
early stage at that time.  The physician said that the 
clinical course of the veteran's disease over the last decade 
was consistent with the known natural history of pulmonary 
fibrosis and was inconsistent with an onset in the 1960s.  He 
said that he therefore believed there was no reasonable 
connection between the veteran's current condition and the 
episode of viral bronchitis he suffered in January 1968, 
which the veteran ascribed to electric shock injury he 
suffered a month before.  

In his September 1996 substantive appeal, the veteran 
asserted that his disease could be traced through his medical 
records back to 1967.  He did not provide any specific 
information on when or from whom he received medical 
treatment for his pulmonary disorder prior to 1986.  He also 
asserted that his in-service X-rays, if available, would 
support his claim.  

The veteran and his wife testified at a hearing before the 
undersigned in April 1998.  The veteran testified that since 
1968 he had seen a "long list" of doctors and had been 
hospitalized, and that all of the doctors he had seen told 
him that his lung disease had been caused by viral bronchitis 
pneumonia.  He denied having had any respiratory problems a 
child.  He testified that everything started in service in 
January 1968 when he first got bronchial pneumonia.  He also 
stated that his electrical shock injury was at about the same 
time but that it was not his contention that the electrical 
shock injury played a causal role in his pulmonary fibrosis.  

The veteran testified that after service his family doctor, 
Dr. Shannon, who was now deceased, treated him but as the 
years went on, he simply took care of himself.  He said that 
if he got sick, he went to the doctor.  He testified that he 
was simply given antibiotics and that was how it went on for 
about the first 10 years after service.  He testified that 
was the way it continued until he fell when he passed out 
going up a ladder in about 1986 and it was after that that 
they found out what was wrong with his lungs.  

The veteran testified that he had a 1986 letter from Dr. 
Graveline who had said that his pulmonary fibrosis was 
related to his in-service bronchitis.  The veteran testified 
that Dr. Graveline said that if he ever caught bronchitis or 
pneumonia at a younger age, he would have scarred the tissues 
of his lungs.  The veteran testified that he had it twice in 
service and testified that he had no respiratory problems 
before he went into service.  He pointed out that when he 
entered service he gave no history that he had any 
respiratory problems.  He testified that the 
bronchitis/pneumonia he had in service caused his current 
lung disease.  

At the April 1998 hearing, the veteran submitted a list of 
physicians' names and the years during which he received 
treatment from each.  Next to each name was the name of a 
city and state or a clinic name.  The veteran also submitted 
a photocopy of a letter from Jacqueline Bartlett who stated 
that she had been Dr. Shannon's secretary from 1968 to 1971.  
She stated that although she remembered the veteran and his 
wife, she was unable to find anything pertaining to the 
veteran.  She said she had no way to verify diagnosis or 
treatment.  

At the April 1998 hearing, the veteran also submitted a copy 
of a January 1986 letter he received from Duane E. Graveline, 
M.D.  In the letter, Dr. Graveline said that as he had 
mentioned during initial evaluation, the unusual finger 
clubbing, which was longstanding, was probably secondary to 
chronic underlying lung disease.  He said this had not really 
been proven.  Dr. Graveline said he simply suspected that the 
veteran had damage to his airways as a youngster during an 
episode of severe pneumonia and this had resulted in this 
peculiar finger clubbing observation.  

At the hearing, the veteran also submitted a copy of an 
August 1993 letter to an attorney from the VA medical center 
pulmonary section chief, who was concurrently an associate 
professor of medicine at Dartmouth Medical School.  The 
physician stated that he had been caring for the veteran for 
almost two years and that the veteran's problem had been well 
defined as idiopathic pulmonary fibroses.  He said that this 
was more simply diffuse scarring of the lungs of unknown 
cause.  He further stated that this disease was rare and 
usually progressive.  The physician stated that the veteran 
had had significant loss of pulmonary function and could not 
do any physical work.  

In May 1998, the veteran submitted a letter dated in April 
1998 from Finley A. Seagle, M.D.  Dr. Seagle stated that he 
had seen the veteran in his office in late April 1998 for an 
opinion with regard to his diagnosis of idiopathic pulmonary 
fibroses.  Dr. Seagle said that after carefully reading the 
medical records the veteran provided, it appeared that while 
on active duty the veteran had numerous visits to sick call 
for repeated upper respiratory infections, bronchitis, etc.  
Dr. Seagle said it was certainly a possibility that the 
recurrent chest infections the veteran had while on active 
duty with the military played some part in his increasing 
pulmonary insufficiency.   

In January 1999, the RO obtained a copy of the veteran's 
Social Security Administration (SSA) file, which included the 
medical records relied upon in awarding him disability 
benefits.  The SSA documents show that in applying for those 
disability benefits the veteran did not report having 
received any treatment for a lung disorder prior to 1985.  In 
a decision dated in August 1993, a SSA Administrative Law 
Judge determined that the veteran was disabled beginning in 
November 1991 and that the primary diagnosis was severe 
idiopathic pulmonary fibrosis.  

In February 1999, the veteran underwent a VA examination by 
the Chief of the Pulmonary Service at the VA medical center 
and who was the same physician who conducted the July 1996 VA 
examination.  In his February 1999 report, the physician 
stated that he had provided the veteran's treatment for 
progressive idiopathic pulmonary fibrosis since the July 1996 
examination.  He referenced the medical history cited in the 
July 1996 examination report and stated that he again 
examined the veteran, discussed the veteran's history with 
him, and reviewed the medical literature regarding any 
possible connection between bronchitis and pulmonary 
fibrosis.  

The physician noted that the veteran had several visits to 
the infirmary for bronchitis while in the military and had 
what was called a viral bronchitis.  The physician noted that 
it had been alleged that this bronchitis may have represented 
a pneumonia or pneumonitis and that there could be some 
connection between this pneumonitis and the subsequent 
development of pulmonary fibrosis.  He noted that it was 
furthermore alleged that there might be some connection 
between recurrent episodes of simple bronchitis and the 
subsequent development of pulmonary fibrosis.  

In the February 1999 report, the physician noted that he had 
previously stated his opinion that there is no known 
connection between simple bronchitis and the subsequent 
development of pulmonary fibrosis.  He stated that he also 
noted that at the time of the veteran's recurrent episodes of 
bronchitis he was a moderately heavy smoker.  As to whether 
there could be a connection between presumed viral 
pneumonitis and the subsequent development of pulmonary 
fibrosis, there were instances where a viral pneumonitis 
could lead to an inflammatory state that subsequently 
progressed to pulmonary fibrosis.  The physician said this 
was called a post inflammatory fibrosing alveolitis.  The 
physician said he did not believe that this was a reasonable 
interpretation of the course of events in the veteran's case.  
His reasoning for that opinion was that the veteran's chest 
X-ray on separation from service was normal, he did not 
report having had any pulmonary complaints following his 
separation from service when he was first examined in 1986, 
and he continued to smoke until 1986.  

The physician pointed out that the chest X-ray in 1986 was 
nearly normal, with very subtle changes consistent with early 
pulmonary fibrosis.  He noted that the manifestation of 
pulmonary fibrosis in 1986 occurred 18 years after the 
veteran's separation from service, when chest X-ray was 
normal, and after 18 years without any symptoms of bronchitis 
or shortness of breath.  The physician stated that the 
typical course of post inflammatory fibrosing alveolitis is 
much more rapid, occurring within weeks or months, and not 
after almost two decades.  For these reasons, he found it was 
not reasonable for the presumed viral pneumonitis in service 
to have caused the development of pulmonary fibrosis.  

In response to Dr. Seagle's medical opinion that it was a 
possibility that recurrent chest infections the veteran had 
while on active duty in the military played some part in his 
increased pulmonary insufficiency, the VA physician stated 
that he could not say there was no possibility of a 
connection but could say that any alleged connection was 
speculative and highly unlikely and certainly did not meet 
the standard that it was at least as likely as not to have 
been related.  

In a statement received at the RO in March 1999, the veteran 
said that at no time was he a heavy smoker and that he most 
definitely did not live without chest pain or infection for 
any period.  

The record also includes subsequent VA outpatient records.  A 
pulmonary clinic entry by the chief, pulmonary/critical 
care/sleep medicine, dated in February 2002 noted the veteran 
gave a history of no childhood problems including pertussis 
or tuberculosis.  The veteran reported that his breathing 
problems started in the 1980s.  He gave a history of 
pneumonia in service and recalled left-sided chest pain, 
shortness of breath and productive cough in the late 1960s 
and in the 1970s, which were attributed to "muscle strain".  
The physician noted that the veteran had been diagnosed as 
having idiopathic pulmonary fibrosis by transbronchial biopsy 
in 1992.  The impression after examination was idiopathic 
pulmonary fibrosis/bronchiectasis, unknown etiology.  

In a record entry dated in May 2002, the same VA physician 
noted that that veteran discussed pneumonia in the 1960s, 
which he said was preceded by a field injury when he was 
"burned" across the chest by "infrared cable" or "100v."  
He said he had hemoptysis after that and stopped months 
later.  He said he continued to cough.  He reported that 
shortness of breath and recurrent hemoptysis started in the 
1980s.  The impression after examination was probable 
idiopathic pulmonary fibrosis.  The physician said there were 
symptoms of idiopathic pulmonary fibrosis/bronchiectasis but 
noted there was a 2001 computed tomography (CT) study with 
extensive fibrosis, but not bronchiectasis.  In a June 2002 
addendum pertaining to consideration of referral of the 
veteran for lung transplant evaluation, the physician said 
evaluation should be expedited because of delay to diagnosis.  
She said that symptoms started in the 1980s, diagnosed with 
idiopathic pulmonary fibrosis in 1992, possibly related to 
military service "pneumonia" followed by chest 
pain/shortness of breath/cough attributed to "muscle 
strain" in 1960s.  

In a VA pulmonary clinic note dated in July 2003, the chief, 
pulmonary section, stated that the veteran related a history 
of severe pneumonia as a child, viral bronchiolitis and some 
type of electrical injury to his chest while in the military, 
and having begun to note symptoms on exertion in 1986.  After 
examination, the assessment was 58-year-old patient with 
almost 20 years of symptoms now with CT findings of fibrosis, 
honeycombing and bulla formation.  The VA physician provided 
slides of the January 1992 transbronchial biopsy to the 
University of Pittsburgh, Department of Pathology, in August 
2003.  The pathologist who reviewed the slides said that he 
and his chief resident were in complete agreement with the 
referring pathologist's impressions.  The pathologist said 
the transbronchial biopsy showed a patchy, temporally 
heterogeneous pattern of interstitial scarring suggestive of 
usual interstitial pneumonia, but not diagnostic of this 
condition.  He said they identified no evidence of infection, 
granulomatous disease, malignancy or histologically distinct 
pathologic entities.  The final diagnosis was patchy 
interstitial scarring with fibroblastic foci, associated with 
respiratory bronchiolitis.

Analysis

The veteran is seeking service connection for pulmonary 
fibrosis and contends that the bronchial viral infection or 
lung condition that he had in service caused his pulmonary 
fibrosis.  As noted earlier, service connection may be 
established for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As outlined earlier, the veteran's service medical records 
show the veteran complained of a productive cough, pleuritic 
substernal chest pain, epigastric pain and dyspnea on 
exertion in January 1968, and findings included grossly non-
bloody, nonpurulent sputum and a few rhonchi on examination 
of the chest.  The impressions reported by examiners were 
viral bronchitis, possible esophagitis and possible viral 
pneumonitis.  Chest X-ray was reported by a radiologist as 
normal in January 1968.  In March 1968, the veteran 
complained of a sore throat, and examination revealed 
edematous turbinates and very mild injection of the pharynx; 
the impression was viral upper respiratory infection.  At his 
service separation examination in early April 1968, the 
veteran's lungs and chest were normal on clinical evaluation, 
and chest X-ray was reported by a radiologist as normal in 
April 1968.  In late April 1968, the veteran complained of a 
productive cough and chest pain when coughing.  The examiner 
did not report an impression or diagnosis, but prescribed 
cough medicine.  

On review of the record, at no time in service did any health 
care provider refer to the veteran's pulmonary symptoms as 
"chronic," and there was no demonstration of a chronic 
pulmonary disorder in service.  The record does, however, 
show the examiners' impressions of viral bronchitis, possible 
viral pneumonitis and upper respiratory infection in service, 
which provides evidence of a disease or injury in service.  
This, together with the post-service medical evidence showing 
that the veteran has idiopathic pulmonary fibrosis, 
establishes two prongs of the requirements for service 
connection, that is, medical evidence of current disability 
and medical evidence of disease or injury in service.  The 
evidence does not show, however, that the currently diagnosed 
disability is related to the in-service disease or injury, 
which is required for the grant of service connection.  
Hickson, 12 Vet. App. At 253.  

The veteran contends that his respiratory disease in service 
caused his current lung disease, pulmonary fibrosis, and 
argues that the letters from Dr. Graveline and Dr. Seagle 
provide the medical nexus evidence required to grant his 
claim.  On review of the record, however, it is the judgment 
of the Board that the preponderance of the evidence is 
against the veteran's claim.  This is because the Board finds 
the 1996 and 1999 medical opinions of the physician who at 
the time of his February 1999 opinion was the chief of the 
pulmonary service at a VA medical center, outweigh, and are 
of greater probative value, than the opinions relied on by 
the veteran.  

As described earlier, in his January 1986 letter Dr. 
Graveline said he suspected that the veteran had damage to 
his airways as a youngster during an episode of severe 
pneumonia and this had resulted in the veteran's finger 
clubbing.  On review of this letter, the Board observes that 
Dr. Graveline did not indicate that the finger clubbing was 
in any way related to the viral bronchitis or possible 
pneumonitis that the veteran had in service.  The Board 
acknowledges that when seen at a VA pulmonary clinic in 
January 1992, the veteran reported clubbing of his 
extremities since his 20's, but his service medical records 
do not disclose any finding related to clubbing of the 
fingers.  

In his April 1998 letter, Dr. Seagle stated that he carefully 
reviewed medical records provided by the veteran and observed 
that the veteran had numerous in-service visits to sick call 
for repeated upper respiratory infections.  In that regard, 
Dr. Seagle opined that it was "certainly a possibility that 
the recurrent chest infection he had while on active duty 
with the military played some part in his increasing 
pulmonary insufficiency."

The Board observes that Dr. Seagle's statement is not 
probative of the veteran's pulmonary fibrosis being 
etiologically related to the disorders he had in service.  
Dr. Seagle phrased his opinion in terms of the possibility 
that recurrent chest infections "played some part" in the 
veteran's "increasing pulmonary insufficiency."  The Board 
finds that Dr. Seagle's statement is vague, speculative, and 
not definitive of a cause and effect relationship.  He only 
spoke of "possibility" and did not explicitly state that it 
was even probable, let alone at least as likely as not, that 
the in-service disorders caused the veteran's pulmonary 
fibrosis.  Further, although it may be inferred from his 
letter that Dr. Seagle reviewed service medical records, it 
is not clear that he reviewed all of the service medical 
records including the reports of chest X-rays in January 1968 
and April 1968.  Further, there is no indication that Dr. 
Seagle had before him any post-service medical records.  
Additionally, it is the opinion of the Board that the 
probative value of Dr. Seagle's opinion is limited in that he 
provided no rationale for his opinion, nor did he provide an 
analysis of the evidence in support of his opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998) (failure of 
physician to provide a basis for his opinion goes to weight 
of the evidence).  

The Board finds that medical opinions by the VA physician who 
reviewed the veteran's medical records in 1996 and 1999 
outweigh the opinion from Dr. Seagle.  The VA physician 
reviewed the veteran's service medical records, his VA 
treatment records, private treatment records dated back to 
1986, and the medical literature.  He provided the opinion 
that there was no known relationship between electrical 
injury or common upper respiratory infections and the 
development of pulmonary fibrosis.  He also found that in the 
veteran's case there was no reasonable connection between 
bronchitis or viral pneumonitis and the development of 
pulmonary fibrosis.  Although the physician stated that he 
could not say that a relationship was not possible, he 
clearly stated that any such alleged connection was 
speculative and highly unlikely and certainly did not meet 
the standard that it was at least as likely as not to have 
been related.  

The Board notes that in VA outpatient records dated in June 
2002, in the context of discussion of potential locations for 
a lung transplant for the veteran, the chief of 
pulmonary/critical care/sleep medicine noted that the 
veteran's symptoms started in the 1980s, he was diagnosed 
with idiopathic pulmonary fibrosis in 1992, "possibly 
related to military service - 'pneumonia' while serving in 
Germany" followed by chest pain/shortness of breath/cough 
attributed to "muscle strain" in 1960s.  The Board notes 
that this physician gave no rationale for her statement that 
the pulmonary fibrosis was "possibly" related to 
"pneumonia" in service and therefore to the extent it is an 
opinion as to the etiology of the veteran's current 
disability, it is of limited probative value.  In addition, 
the Board notes the reference to pneumonia in service, which 
is not documented in the veteran's service medical records 
and appears to be based on history reported by the veteran.  

With respect to reliance on history given by the veteran, on 
review of the record the Board observes that the veteran has 
reported an inconsistent history over time.  For example, 
private medical records dated in 1986 show that at that time 
the veteran did not report a history of chest pain or 
respiratory problems prior to December 1985, although at his 
April 1998 hearing the veteran reported continuing 
respiratory problems from service to the present.  Also, in 
1986, the veteran reported he had no known history of toxic 
respiratory exposures, while in his February 1991 letter, Dr. 
Cavin noted that the veteran gave a history, from age 15 to 
20, of cutting asbestos siding with a power saw.  Also, when 
seen in a VA clinic in January 1992, the veteran denied 
asbestos exposure and denied recurrent bacterial or viral 
infections.  At that time, he gave a history of an episode of 
pneumonia at age 12, but at the April 1998 hearing, the 
veteran testified that he had no respiratory problems before 
service.  In February 2002, when seen by the chief, 
pulmonary/critical care/sleep medicine at a VA clinic, the 
veteran gave a history of no childhood problems including 
pertussis or tuberculosis, but the Board observes that at the 
veteran's service pre-induction examination in November 1965, 
the physician noted that the veteran gave a history of 
pertussis as a child.  Further, in a VA pulmonary clinic note 
dated in July 2003, it was stated that the veteran related a 
history of severe pneumonia as a child.  

In view of the foregoing, which casts doubt on the veteran's 
credibility as a historian, and because of the June 2002 
opinion's shortcomings in terms of lack of rationale, it is 
the judgment of the Board that the 1996 and 1999 opinions by 
the then-chief of pulmonary medicine at a VA medical center 
are of greater probative value than the June 2002 outpatient 
record, notwithstanding its authorship by a current chief of 
pulmonary medicine at the same VA medical center.  

The Board is left with the veteran's own opinion and 
statements as to the etiology of his pulmonary fibrosis.  At 
his April 1998 hearing, the veteran testified that all the 
doctors he had seen told him that his lung disease had been 
caused by viral bronchitis pneumonia.  He denied any 
respiratory problems as a child and testified that everything 
started in service in January 1968 when he first got 
bronchial pneumonia.  The veteran asserted that the medical 
history of no prior respiratory problems he gave at his 
service pre-induction examination supports his statement that 
he had no respiratory problems as a child.  Although the 
veteran is competent to provide evidence of observable 
symptoms, he is not competent to attribute any symptoms to a 
given cause.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
It is now well established that a layperson such as the 
veteran is not competent to opine on medical matters such as 
diagnoses or etiology of medical disorders, and this 
veteran's opinion that his pulmonary fibrosis is due to 
respiratory infections in service or had its onset in service 
is therefore entitled to no weight of probative value.  See, 
e.g., Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board also 
notes that a veteran's assertions, no matter how sincere, are 
not probative of a medical nexus between the claimed 
disability and an in-service disease or injury.  See Voerth 
v. West, 13 Vet. App. 118, 120 (1999).  The veteran's 
statements and testimony are not, therefore, probative of the 
etiology of his pulmonary fibrosis or its relationship to 
service.  

As to the matter of whether any physician told him that his 
pulmonary fibrosis was related to service or whether he in 
fact received treatment for symptoms thereof in the years 
shortly after service, the Board notes that as a layperson, 
the veteran's account of what a physician purportedly said, 
filtered as it is through a layman's sensibilities, is not 
competent medical evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

Finally, the Board notes that in May 1999, the service 
organization then representing the veteran requested that the 
case be remanded for review of the record by "an independent 
examiner of pulmonary specialty" to reconcile the opinions 
of Dr. Seagle and the VA physician who examined the veteran 
and provided opinions in 1996 and 1999.  The representative 
objected to the use of two opinions by the same VA physician.  
In this regard, the Board notes that the VA physician who 
provided the 1996 and 1999 opinions is a specialist in the 
area of pulmonary medicine.  His opinion was based on review 
and analysis of the veteran's medical records without 
reliance on history reported to him by the veteran.  The 
physician included reference to medical literature and 
supported his opinion by a thorough analysis of the evidence 
in terms of the etiology of pulmonary disorders.  He also 
provided the rationale for his conclusion that it was 
unlikely that the disorders that the veteran had in service 
were etiologically related to pulmonary fibrosis.  The Board 
finds his opinion to be highly probative.  The Board 
acknowledges that the medical evidence demonstrates the 
severe nature of the veteran's pulmonary fibrosis.  There has 
been no showing, however, that an opinion from an independent 
medical expert is necessary for an equitable disposition of 
the matter under consideration in this case, as a question of 
medial controversy or complexity as it relates to the service 
connection claim has not been presented.  38 U.S.C.A. § 7109; 
38 C.F.R. § 20.901.  

In summary, the Board finds that a chronic pulmonary disorder 
was not shown in service, and the evidence does not 
demonstrate that the veteran's pulmonary fibrosis, which was 
initially diagnosed many years after service, is related to 
the respiratory symptoms documented in service.  The Board 
therefore concludes that the preponderance of the evidence is 
against the claim, and service connection for pulmonary 
fibrosis is not warranted.  




ORDER

Service connection for pulmonary fibrosis is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


